DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Feng Ma on 07/11/2022.

The application has been amended as follows:
1. (Currently amended) A downlink bandwidth part adjustment method, wherein the method is applicable to a user equipment and the method comprises:
determining whether at least one timer associated with multiple active downlink bandwidth parts of a current serving cell of the user equipment times out; and
in response to that there is at least one timed-out timer among the at least one timer, deactivating each active downlink bandwidth part associated with the timed-out timer, and activating a downlink bandwidth part in a preset state corresponding to the each active downlink bandwidth part,
wherein the deactivating each active downlink bandwidth part associated with the timed-out timer, and activating a downlink bandwidth part in a preset state corresponding to the each active downlink bandwidth part comprises:
in response to that there are multiple active downlink bandwidth parts associated with the timed-out timer, and the multiple active downlink bandwidth parts correspond to a same downlink bandwidth part in the preset state, deactivating the multiple active downlink bandwidth parts, and activating the downlink bandwidth part in the preset state corresponding to the multiple active downlink bandwidth parts.
11. (Currently amended) The method according to claim [[9]] 7, further comprising allowing the multiple active downlink bandwidth parts to automatically fall back to downlink bandwidth parts in the preset state  by:
determining whether there is a downlink bandwidth part in  a default state associated with active downlink bandwidth parts associated with the timed-out timer, and if there is the downlink bandwidth part in the default state, determining that the active downlink bandwidth parts associated with the timed-out timer are configured with the downlink bandwidth part in the default state.
14. (Currently amended) The method according to claim 1, further comprising:
when the user equipment initiates random access in the current serving cell, stopping one or more timers associated with at least one downlink bandwidth part which participates in the initiated random access among the multiple active downlink bandwidth parts; and
in response to that the current serving cell is a non-special cell, stopping one or more timers associated with the at least one downlink bandwidth part which participates in the initiated random access among multiple active downlink bandwidth parts in a special cell.
15. (Currently amended) The method according to claim 1, further comprising:
when the user equipment initiates random access in a first serving cell, and it is determined that the initiated random access is successful according to a received physical downlink control channel instruction in a second cell, starting or restarting one or more timers associated with at least one downlink bandwidth part which participates in the initiated random access among one or more active downlink bandwidth parts in the first cell, and starting or restarting one or more timers associated with at least one downlink bandwidth part which participates in the initiated random access among one or more active downlink bandwidth parts in the second cell;
wherein the first cell and the second cell are different cells; or
wherein the first cell and the second cell are a same cell.
19. (Currently amended) A downlink bandwidth part adjustment device, wherein the device is applicable to a user equipment and the device comprises:
a processor; and
a memory configured to stored instructions executable by the processor;
wherein the processor is configured to:
determine whether at least one timer associated with multiple active downlink bandwidth parts of a current serving cell of the user equipment times out; and
in response to that there is at least one timed-out timer among the at least one timer, deactivate each active downlink bandwidth part associated with the timed-out timer, and activate a downlink bandwidth part in a preset state corresponding to the each active downlink bandwidth part; and
in response to that there are multiple active downlink bandwidth parts associated with the timed-out timer, and the multiple active downlink bandwidth parts correspond to a same downlink bandwidth part in the preset state, deactivate the multiple active downlink bandwidth parts, and activate the downlink bandwidth part in the preset state corresponding to the multiple active downlink bandwidth parts.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2019/0044811 A1 to Miao et al. (hereinafter “Miao”) discloses configuration schemes for secondary cell (SCell), bandwidth part (BWP) and physical resource block (PRB) indexing. An apparatus of user equipment (UE) for BWP activation and deactivation operation is disclosed. The apparatus includes baseband circuitry that includes a radio frequency (RF) interface, and one or more processors. The one or more processors are to receive radio resource control (RRC) data via the RF interface, configure a timer for a BWP according to the RRC data, and trigger the timer for the BWP in response to detection of an event associated with an access node after the BWP has been activated.
The prior art of record US 2019/0150183 A1 to Aiba et al. (hereinafter “Aiba”) discloses a user equipment (UE) that communicates with a base station apparatus on one or more downlink bandwidth parts (DL BWPs) in a serving cell is described. Receiving circuitry is configured to receive a radio resource control (RRC) message comprising first information. The receiving circuitry is also configured to receive a RRC message comprising second information. The receiving circuitry is also configured to monitor a PDCCH based on the first information. The receiving circuitry is also configured to receive on the PDCCH, a downlink control information (DCI) format comprising third information and fourth information. Transmitting circuitry is configured to perform in a slot, based on a detection of the DCI comprising the third information and the fourth information, an aperiodic CSI reporting on the PUSCH, the slot being determined based on the fourth information.
Miao and Aiba, individually or in combination, do not explicitly disclose a downlink bandwidth part adjustment method, wherein the method is applicable to a user equipment and the method comprises: determining whether at least one timer associated with multiple active downlink bandwidth parts of a current serving cell of the user equipment times out; and in response to that there is at least one timed-out timer among the at least one timer, deactivating each active downlink bandwidth part associated with the timed-out timer, and activating a downlink bandwidth part in a preset state corresponding to the each active downlink bandwidth part, wherein the deactivating each active downlink bandwidth part associated with the timed-out timer, and activating a downlink bandwidth part in a preset state corresponding to the each active downlink bandwidth part comprises: in response to that there are multiple active downlink bandwidth parts associated with the timed-out timer, and the multiple active downlink bandwidth parts correspond to a same downlink bandwidth part in the preset state, deactivating the multiple active downlink bandwidth parts, and activating the downlink bandwidth part in the preset state corresponding to the multiple active downlink bandwidth parts.
Miao and Aiba, individually or in combination, do not explicitly disclose a downlink bandwidth part adjustment device, wherein the device is applicable to a user equipment and the device comprises: a processor; and a memory configured to stored instructions executable by the processor; wherein the processor is configured to: determine whether at least one timer associated with multiple active downlink bandwidth parts of a current serving cell of the user equipment times out; and in response to that there is at least one timed-out timer among the at least one timer, deactivate each active downlink bandwidth part associated with the timed-out timer, and activate a downlink bandwidth part in a preset state corresponding to the each active downlink bandwidth part; and in response to that there are multiple active downlink bandwidth parts associated with the timed-out timer, and the multiple active downlink bandwidth parts correspond to a same downlink bandwidth part in the preset state, deactivate the multiple active downlink bandwidth parts, and activate the downlink bandwidth part in the preset state corresponding to the multiple active downlink bandwidth parts.
Accordingly claims 1-3 and 5-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476